Citation Nr: 0124455	
Decision Date: 10/10/01    Archive Date: 10/12/01

DOCKET NO.  01-03 321	)	DATE
	)
	)


THE ISSUE

Whether a September 16, 1988 Board of Veterans' Appeals 
(Board) decision should be revised or reversed on the grounds 
of clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:   Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel



INTRODUCTION

The veteran, E.D., served on active duty from June 1941 to 
October 1945, and from September 1948 to March 1953.  He died 
in April 1988.  The moving party is the widow of the veteran.

The moving party has filed a motion under the provisions of 
38 C.F.R. § 20.1400 (2000) which seeks revision, on the basis 
of CUE, of a September 16, 1988 decision of the Board which 
denied the veteran's claim for entitlement to an increased 
rating for schizophrenia with major depression, which was 
then evaluated as 70 percent disabling following a reduction 
from 100 percent, and denied the veteran's claim of  
entitlement to a total disability rating based on individual 
unemployability due to service-connected disability.  


FINDING OF FACT

In a September 1988 decision, the Board denied the veteran's 
claims of entitlement to an increased rating for 
schizophrenia with major depression and entitlement to a 
total disability rating based on individual unemployability.


CONCLUSION OF LAW

The moving party does not have standing to assert a claim of 
CUE in the Board's September 1988 decision, and her motion is 
accordingly denied.  38 U.S.C.A. §§ 5109A(c), 7111(c) (West 
Supp. 2001); 38 C.F.R. §§ 20.1400, 20.1401(b) (2000); Haines 
v. West, 154 F.3d 1298 (Fed. Cir. 1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

As noted in the Introduction, the moving party seeks to have 
a September 16, 1988
Board decision revised on the basis of CUE.

In the interest of clarity, the Board will initially discuss 
the relevant factual background of this motion.  Pertinent 
law and regulations will briefly be set forth.  Finally, the 
Board will analyze the motion and render a decision.

Factual background

The veteran was originally granted service connection for a 
psychiatric disability in an August 1953 rating decision of 
the department of Veterans Affairs (VA) regional Office in 
Detroit, Michigan (the RO).  A 10 percent disability rating 
was assigned.  In January 1973, the disability rating 
assigned for the veteran's service-connected psychiatric 
disorder was increased to 30 percent; in June 1974 to 70 
percent, in addition to which a total rating based on 
individual unemployability (TDIU) was granted; and in October 
1984 to 100 percent.

In a June 1986 RO rating decision, the assigned disability 
rating for the veteran's service-connected psychiatric 
disability, then denominated as schizophrenia and major 
depression, was reduced to 70 percent.  His TDIU was removed.  
The veteran duly filed a Notice of Disagreement, and in 
December 1986 the RO issued a Statement of the Case which 
listed the issues as "evaluation of a nervous condition" and 
entitlement to a TDIU.

In February 1987, the appellant filed a substantive appeal to 
the Board.  The moving party signed the appeal form (VA Form 
1-9) as "guardian" of the veteran.  In April 1987, the RO 
wrote to the moving party, indicating that she had no 
authority to file a substantive appeal on behalf of the 
veteran and requesting proof of the alleged guardianship.  
The moving party furnished no such proof, and in June 1987 
the veteran's accredited representative filed a substantive 
appeal on his behalf, which was accepted by the RO.  

In approximately December 1987, the veteran's VA claims 
folder was transferred to the Board.  The veteran died in 
April 1988.  A death certificate was received at the RO later 
that month.  However, this information was not passed along 
to the Board.

The Board, in the September 16, 1988 decision which is the 
subject of this motion, denied a disability rating higher 
than 70 percent for the veteran's service-connected 
psychiatric disability and denied the claim for a TDIU.  The 
veteran's claims file was returned to the RO, at which time 
the death certificate was associated with the claims folder.
    
In June 2000, the moving party, through her accredited 
representative, filed a motion for reconsideration of the 
Board's September 16, 1988 decision.  She was advised of the 
denial of her motion for reconsideration by a letter from the 
Vice Chairman of the Board dated February 8, 2001.  The Vice 
Chairman, citing the cases of Haines v. West, 154 F. 3d 1298 
(Fed. Cir. 1998) and Landicho v. Brown, 7 Vet. App. 42 
(1994), in essence concluded that the moving party had no 
standing to pursue reconsideration because the veteran's 
claims died with him.  She did not appeal this action to the 
United States Court of Appeals for Veterans Claims 
(hereinafter the Court).

Later in February 2001, the appellant, through her 
representative, filed a motion for review of the Board's 
September 16, 1988 decision on the basis of CUE.  In August 
2001, her representative filed an informal hearing 
presentation.

Relevant law

Board CUE

A Board decision is subject to revision on the grounds of 
CUE.  See 38 U.S.C.A. § 7111(a) (West Supp. 2000).  Review to 
determine whether CUE exists in a case may be instituted upon 
request of a claimant at any time after the decision is made. 
See 38 U.S.C.A. § 7111(c) and (d).

Death of veteran during pendency of appeal

As a matter of law, veterans' claims do not survive their 
deaths.  See Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 54-55 (1994).

Analysis 

Preliminary matter - the VCAA

As a preliminary matter, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000.  
This legislation provides, among other things, for VA 
assistance to claimants under certain circumstances.  38 
U.S.C.A. § 5103A (West Supp. 2001) and implementing 
regulations at 66 Fed.Reg. 45630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  However, the 
Court has held that the VCAA is not applicable to CUE 
motions/claims.  See Livesay v. Principi, No. 00-51 (U.S. 
Vet. App. Aug. 30, 2001).  In any event, the Board discerns 
no additional duty to notify or to assist the moving party, 
and she has alleged none.  She was informed of the matter of 
her standing in the February 2001 letter from the Vice 
Chairman, and as discussed below her representative addressed 
the matter in an August 2001 informal hearing presentation.  

Discussion

The Board concludes, for reasons expressed below, that the 
moving party has no standing to assert CUE in the September 
1998 Board decision and the motion is accordingly denied.

The law and regulations specifically limit CUE motions to be 
brought by aggrieved claimants.  See 38 U.S.C.A. § 7111(c); 
38 C.F.R. §§ 20.1400(a), 20.1401(b).  The moving party here 
has no such status.  
  
It is clear that the Board's September 1988 decision 
addressed claims made by the veteran, not the moving party.  
As explained in the factual background section above, 
although the moving party signed a VA Form 1-9 in February 
1987 purportedly as the veteran's "guardian", this alleged 
guardianship was rejected by the RO in the absence of proof 
thereof, which was not forthcoming.  The substantive appeal 
was eventually filed on the veteran's behalf by his 
accredited representative.  The veteran was therefore the 
claimant in 1988.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has specifically determined that there is 
nothing in the statutory scheme that provides for another 
person, even a survivor, to seek correction of a decision on 
a veteran's claim.  See Haines v. West, 154 F.3d 1298, 1301 
(Fed. Cir. 1998).  In reaching that conclusion, the Federal 
Circuit noted that the language of 38 U.S.C.A. § 5109A makes 
clear that a CUE claim is not a conventional appeal, but 
rather a request for revision of a decision by the Secretary.  
The Federal Circuit further held that the substantive 
compensation provisions found in chapter 11 of Title 38 of 
the United States Code clearly distinguished between 
disability compensation, which is generally available only to 
veterans, and death and pension benefits, which are payable 
to survivors.  The Federal Circuit concluded that a veteran's 
CUE claim under 38 U.S.C. § 5109A asserting error in a 
disability determination does not survive the veteran's 
death, and that a veteran's death limits the recipients, 
amounts, and processes of recovery of disability compensation 
to those provided in section 5121 of title 38 the United 
States Code.  Id. at 1300-01; see also Haines v. Gober, 10 
Vet. App. 446 (1997); Landicho, supra.  The Board observes 
that the language of 38 U.S.C.A. § 7111 mirrors that of 
38 U.S.C.A. § 5109A, in particular the language of subsection 
(c) of each pertaining to a "claimant" requesting revision of 
a decision. 

The decisions of the Federal Circuit and the Court are of 
course binding on the Board.  These courts have determined 
that a survivor has no standing to request review of a 
decision affecting the disability benefits of a veteran on 
the grounds of CUE, because the survivor is not the 
disability benefits claimant.  See Haines; see also Richard 
ex rel. Richard v. West, 161 F.3d 719, 722 (Fed. Cir. 1998).

The August 2001 informal hearing presentation which has been 
prepared by the 
moving party's representative deals mainly with substantive 
arguments pertaining to alleged CUE in the September 1988 
Board decision.  In the absence of any standing of the moving 
party to initiate a valid CUE motion, these arguments cannot 
and will not be considered by the Board.  

There is a passing reference to Haines which appears at the 
end of the August 2001 informal hearing presentation.  The 
representative merely indicates that the moving party is 
seeking an earlier effective date for VA Dependency and 
Indemnity (DIC) benefits.  The DIC issue, of course, is an 
issue which pertains to the moving party and which is 
separate and distinct from the issues decided in the 
September 1988 Board decision, which pertained to the 
veteran.  In essence, the representative's argument merely 
reinforces the conclusion of the Board that the moving 
party's DIC apple is not the same as the veteran's disability 
compensation orange.   

Interestingly, not mentioned by the representative is the 
fact that the issue of entitlement to an earlier effective 
date for DIC benefits has in fact been adjudicated and denied 
by the Board in a July 7, 1993 decision.  If the moving party 
wishes to file a CUE claim as to the July 1993 Board 
decision, to which she obviously was a party under 38 C.F.R. 
§ 20.1401(b) and therefore does have standing to challenge, 
she is of course free to do so.  But matters pertaining to 
her DIC claim are not before the Board at the present time.          

It appears that the moving party's representative appears to 
be making an argument that but for error in the Board's 
September 1988 decision, the moving party would be entitled 
to an earlier effective date for DIC benefits.  Whether or 
not this assertion is in fact true (a matter the Board sees 
no reason to explore), the argument  begs the question of the 
moving party's standing to file a CUE claim as to that 
decision.   

In summary, for the reasons and bases expressed above, the 
moving party's motion requesting revision, on the basis of 
claimed CUE, of the Board's September 1988 decision is denied 
due to her lack of standing.


ORDER

The motion alleging CUE in the September 16, 1988 Board 
decision is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 


